

115 S1464 IS: Water Conservation Tax Parity Act
U.S. Senate
2017-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1464IN THE SENATE OF THE UNITED STATESJune 28, 2017Mrs. Feinstein (for herself, Mr. Heller, Mr. Bennet, and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to expand the exclusion for energy conservation
			 subsidies provided by public utilities to include subsidies provided by
			 public utilities and State and local governments for water conservation
			 and storm water management.
	
 1.Short titleThis Act may be cited as the Water Conservation Tax Parity Act. 2.Modifications to income exclusion for conservation subsidies (a)In generalSubsection (a) of section 136 of the Internal Revenue Code of 1986 is amended—
 (1)by striking any subsidy provided and inserting  any subsidy—(1)provided; (2)by striking the period at the end and inserting a comma; and
 (3)by adding at the end the following new paragraphs:  (2)provided (directly or indirectly) by a public utility to a customer, or by a State or local government to a resident of such State or locality, for the purchase or installation of any water conservation measure, or
 (3)provided (directly or indirectly) by a storm water management provider to a customer, or by a State or local government to a resident of such State or locality, for the purchase or installation of any storm water management measure..
				(b)Conforming amendments
 (1)Definition of water conservation measure and storm water management measureSection 136(c) of the Internal Revenue Code of 1986 is amended— (A)by striking Energy conservation measure in the heading thereof and inserting Definitions;
 (B)by striking In general in the heading of paragraph (1) and inserting Energy conservation measure; and (C)by redesignating paragraph (2) as paragraph (4) and by inserting after paragraph (1) the following:
						
 (2)Water conservation measureFor purposes of this section, the term water conservation measure means any installation or modification primarily designed to reduce consumption of water or to improve the management of water demand with respect to a dwelling unit.
 (3)Storm water management measureFor purposes of this section, the term storm water management measure means any installation or modification of property primarily designed to reduce or manage amounts of storm water with respect to a dwelling unit..
 (2)Definition of public utilitySection 136(c)(4) of such Code (as redesignated by paragraph (1)(C)) is amended by striking subparagraph (B) and inserting the following:
					
 (B)Public utilityThe term public utility means a person engaged in the sale of electricity, natural gas, or water to residential, commercial, or industrial customers for use by such customers.
 (C)Storm water management providerThe term storm water management provider means a person engaged in the provision of storm water management measures to the public. (D)PersonFor purposes of subparagraphs (B) and (C), the term person includes the Federal Government, a State or local government or any political subdivision thereof, or any instrumentality of any of the foregoing..
				(3)Clerical amendments
 (A)The heading of section 136 of such Code is amended— (i)by inserting and water after energy; and
 (ii)by striking provided by public utilities. (B)The item relating to section 136 in the table of sections of part III of subchapter B of chapter 1 of such Code is amended—
 (i)by inserting and water after energy; and (ii)by striking provided by public utilities.
 (c)Effective dateThe amendments made by this section shall apply to amounts received after January 1, 2015. (d)No inferenceNothing in this Act or the amendments made by this Act shall be construed to create any inference with respect to the proper tax treatment of any subsidy received directly or indirectly from a public utility, a storm water management provider, or a State or local government for any water conservation measure or storm water management measure before January 1, 2015.